RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                   File Name: 09a0344p.06

               UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


                                                 X
                                                  -
 SHERMAN WAGNER,
                                                  -
                             Petitioner-Appellant,
                                                  -
                                                  -
                                                      No. 07-2129
           v.
                                                  ,
                                                   >
                                                  -
                        Respondent-Appellee. -
 WILLIE O. SMITH, Warden,
                                                  -
                                                 N
                   Appeal from the United States District Court
                  for the Eastern District of Michigan at Detroit.
                No. 06-10514—Victoria A. Roberts, District Judge.
                                   Argued: July 31, 2009
                         Decided and Filed: September 24, 2009
 Before: BATCHELDER, Chief Judge; KENNEDY and McKEAGUE, Circuit Judges.

                                    _________________

                                         COUNSEL
ARGUED: Robert A. Amicone II, SQUIRE, SANDERS & DEMPSEY L.L.P., Cincinnati,
Ohio, for Appellant. Debra M. Gagliardi, OFFICE OF THE MICHIGAN ATTORNEY
GENERAL, Lansing, Michigan, for Appellee. ON BRIEF: Pierre H. Bergeron, Thomas
D. Amrine, Colter L. Paulson, SQUIRE, SANDERS & DEMPSEY L.L.P., Cincinnati, Ohio,
for Appellant. Raina I. Korbakis, OFFICE OF THE MICHIGAN ATTORNEY GENERAL,
Lansing, Michigan, for Appellee.
                                    _________________

                                         OPINION
                                    _________________

        KENNEDY, Circuit Judge. Petitioner Sherman Wagner, a/k/a Billy Lynn Wagner,
appeals the district court’s denial of his petition for a writ of habeas corpus. In his various
state and federal appeals relating to his 2002 state murder trial, Wagner has made numerous
claims of violations that he claims warrant reversal of his conviction. Wagner’s certificate
of appealability in this Court has been limited to the following claims: 1) prosecutorial



                                              1
No. 07-2129         Wagner v. Smith                                                    Page 2


misconduct based on the prosecutor’s reference to unrelated murder investigations of
Petitioner; 2) prosecutorial misconduct based on the prosecutor’s failure to correct perjured
testimony; 3) ineffective assistance of counsel based on counsel’s failure to object to the
prosecutor’s reference to the prior murder investigations; 4) ineffective assistance of counsel
based on counsel’s failure to challenge the testimony of witness Antonio Edwards;
5) ineffective assistance of counsel based on counsel’s failure to challenge the testimony of
witness Thelyus Johnson; and 6) ineffective assistance of counsel based on counsel’s
inappropriate remarks during closing argument. For the reasons which follow, we find three
of Wagner’s claims to be unexhausted; therefore, we VACATE the judgment of the district
court and REMAND for further proceedings.

FACTUAL AND PROCEDURAL BACKGROUND

        Because we resolve this case on procedural grounds, a long recitation of the facts is
not necessary. Instead, we refer verbatim to the relevant facts relied upon by the Michigan
Court of Appeals, facts which are presumed correct on habeas review.               28 U.S.C.
§ 2254(e)(1):

        According to the testimony at trial, Kiley Moss and Thelyus Johnson
        arranged to purchase drugs from Antonio Edwards in Detroit. The two men
        took a bus from Lansing to Detroit, where Edwards met them. Edwards did
        not immediately have the drugs available. Eventually, Edwards and Sol
        Bryant took the men to a house where they met Deshawn Lucci. The men
        began to set up a scale to weigh the drugs, but moved to a back room
        because that was the only room with a light. While the men were in the back
        room, another man, whom Johnson identified as [Wagner], came into the
        room, pointing a gun. Johnson claimed that [Wagner] shot and robbed him,
        and also shot Moss. Johnson pretended to be dead and was able to leave the
        house after the others left. Moss, however, died from his gunshot wounds.
        His body was later burned when the house was set on fire.
People v. Wagner, No. 245091, *1-2 (Mich. Ct. App. October 28, 2004).

        On January 7, 2004, Petitioner, through separate appellate counsel, appealed his
conviction as of right to the Michigan Court of Appeals. He also moved the court to grant
him an evidentiary hearing to determine whether Petitioner was denied the effective
No. 07-2129            Wagner v. Smith                                                            Page 3


                         1
assistance of counsel. On February 27, 2004, the Michigan Court of Appeals granted
Petitioner’s motion for an evidentiary hearing and retained jurisdiction over his other
claims while the hearing was pending. The evidentiary hearing was held on April 2 and
April 5, 2004, with Petitioner’s trial attorney testifying directly about his representation.
On April 5, the judge presiding over the hearing ruled that Petitioner’s trial counsel had
not been constitutionally deficient and denied Petitioner’s motion for a new trial. On
June 25, 2004, Petitioner filed a second brief before the Michigan Court of Appeals,
adding two amended ineffective assistance of counsel claims to his previous brief still
pending before the court. On October 28, 2004, the Michigan Court of Appeals rejected
each of Petitioner’s claims and affirmed his conviction. Petitioner, now filing pro se,
appealed this judgment to the Michigan Supreme Court, but on November 2, 2005, that
court exercised its discretion not to review the case and denied Petitioner’s appeal.

         Under Michigan Court Rules 6.500 et seq., a Michigan state defendant may file
one post-conviction motion for relief from judgment in addition to a direct appeal as of
right. This “6.500 motion” is to be filed in the county circuit court and can be appealed
to the Michigan Court of Appeals and the Michigan Supreme Court. See M.C.R. 6.509.
Petitioner chose not to file such a motion, however, and opted instead to proceed directly
to federal court and file a pro se petition for a writ of habeas corpus pursuant to 28
U.S.C. § 2254. On February 7, 2006, Petitioner filed his habeas petition in the Eastern
District of Michigan, alleging prosecutorial misconduct, ineffective assistance of
counsel, due process violations, and judicial misconduct. On August 15, 2007, the
district court denied Wagner’s petition, rejecting the merits of his claims without
addressing whether the procedural requirements of each claim had been satisfied.

         On June 4, 2008, a certificate of appealability was granted on two of Petitioner’s
claims–the ineffective assistance of counsel claim generally, and the prosecutorial
misconduct claim generally–and Petitioner was appointed new counsel to argue the
merits on his behalf. In his brief to this Court, Petitioner (through his new counsel) has


         1
           Additional facts relating to this appeal and Petitioner’s other appeals will be discussed, when
relevant, during our exhaustion analysis of Petitioner’s claims.
No. 07-2129         Wagner v. Smith                                                  Page 4


provided three alleged instances of ineffective assistance and at least three alleged
instances of prosecutorial misconduct.

STANDARD OF REVIEW

        We review de novo the district court’s decision. Hall v. Vasbinder, 563 F.3d
222, 231 (6th Cir. 2009). Under the Antiterrorism and Effective Death Penalty Act of
1996 (“AEDPA”), a federal court may only grant habeas corpus relief for a given claim
if the state court’s adjudication of that claim:

        (1) resulted in a decision that was contrary to, or involved an
        unreasonable application of, clearly established Federal law, as
        determined by the Supreme Court of the United States; or
        (2) resulted in a decision that was based on an unreasonable
        determination of the facts in light of the evidence presented in the State
        court proceeding.

28 U.S.C. § 2254(d). “In applying these standards, we examine the holdings of the
Supreme Court as they existed at ‘the time of the relevant state-court decision.’” Hall,
563 F.3d at 232 (quoting Williams v. Taylor, 529 U.S. 362, 412 (2000)). We may also
examine the decisions of other courts, including our own decisions, to determine if a
legal principle was clearly established by the Supreme Court. Id. (citing Smith v. Stegall,
385 F.3d 993, 998 (6th Cir. 2004)).

ANALYSIS

                                             I.

        A federal court may not grant a writ of habeas corpus unless the applicant has
exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A). To be
properly exhausted, each claim must have been “fairly presented” to the state courts.
See, e.g., Frazier v. Huffman, 343 F.3d 780, 797 (6th Cir. 2003). This includes a
requirement that the applicant present the issue both to the state court of appeals and the
state supreme court. See Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990) (citing
Winegar v. Corr. Dep’t, 435 F. Supp. 285, 289 (W.D. Mich. 1972)). Fair presentation
requires that the state courts be given the opportunity to see both the factual and legal
No. 07-2129         Wagner v. Smith                                                  Page 5


basis for each claim. See, e.g., id. (citing Alley v. Bell, 307 F.3d 380, 386 (6th Cir.
2002)); Newton v. Million, 349 F.3d 873, 877 (6th Cir. 2003). This does not mean that
the applicant must recite “chapter and verse” of constitutional law. Slaughter v. Parker,
450 F.3d 224, 236 (6th Cir. 2006). But the applicant is required to make a specific
showing of the alleged claim. Finally, a federal court cannot grant habeas relief if there
still is a potential state remedy for the state courts to consider. See 28 U.S.C.
§ 2254(b)(1)(B). Put otherwise, if a state remedy is no longer available at the time of
the federal petition, the exhaustion doctrine poses no bar to federal review. See id.;
Engle v. Isaac, 456 U.S. 107, 125 n.28 (1982).

        Although the exhaustion doctrine is not a jurisdictional matter, Rockwell v.
Yukins, 217 F.3d 421, 423 (6th Cir. 2000), it is a threshold question that must be
resolved before we reach the merits of any claim. See Harris v. Lafler, 553 F.3d 1028,
1031 (6th Cir. 2009). Furthermore, as a general matter, a federal court may not grant a
writ even on a “mixed” petition, “one containing claims that the petitioner has pressed
before the state courts and claims that he has not.” Id. Therefore, each claim must be
reviewed for exhaustion before any claim may be reviewed on the merits. In this case,
the state has challenged three of Petitioner’s claims on exhaustion grounds: 1) the
prosecutorial misconduct claim relating to the use of evidence of uncharged homicides;
2) the prosecutorial misconduct claim relating to the elicitation of false testimony; and
3) the ineffective assistance of counsel claim relating to the failure to challenge the
prosecutor’s use of evidence of uncharged homicides. Upon review of each, we find that
none of these claims has been properly exhausted.

A. Prosecutorial Misconduct–Use of Prior Murder Evidence

        The government argues that Petitioner has not exhausted his first claim of
prosecutorial misconduct, that the prosecutor impermissibly implicated Petitioner during
trial in the unrelated murders of Kamal Logan and William Moody. In response,
Petitioner cites to three sections in his state court briefs in an attempt to show that this
claim was fairly presented to the state courts. First, Petitioner claims that the headings
in his first brief to the Michigan Court of Appeals sufficiently stated the claim. Second,
No. 07-2129            Wagner v. Smith                                                              Page 6


he claims that the body of this brief, specifically within Claim VIII, sufficiently states
the legal and factual basis for this claim. Finally, Petitioner claims that, in his second
brief submitted to the Court of Appeals after completion of the evidentiary hearing, he
fairly and fully stated this claim yet again.

         We find, however, that the language cited by Petitioner fails to meet the “fair
presentation” standard, and that Petitioner thus never exhausted this claim. First, despite
Petitioner’s argument to the contrary, the headings in his state appellate brief did not
fairly present the claim to the Michigan Court of Appeals. Although Petitioner cites to
several of his brief’s headings, Heading VIII comes closest to correctly stating the claim
that the prosecutor impermissibly implicated Petitioner in two unrelated murders.2 That
heading reads: “VIII. APPELLANT SHERMAN WAGNER WAS DENIED A FAIR
TRIAL BY THE PROSECUTOR’S MISCONDUCT THROUGHOUT THE TRIAL
AND VIOLATED HIS RIGHT TO DUE PROCESS OF LAW CLAUSE OF BOTH
THE FEDERAL AND STATE CONSTITUTIONS.” This heading, however, is simply
too vague to count as a fair presentation of the prosecutorial misconduct claim in
question. As stated above, the specific legal and factual basis for the claim must be
provided to the state court. Frazier, 343 F.3d at 797. Here, the heading arguably states
the legal basis for the claim. See Newton, 349 F.3d at 877 (noting that a petitioner “need
not ‘recite book and verse on the federal constitution’” (quoting Koontz v. Glossa, 731
F.2d 365, 369 (6th Cir. 1984))). The problem is that the heading fails to state, with any
degree of specificity, the factual basis for the claim. This is not to say that appellants
are required to state with exact specificity the factual nature of their claim in every
heading of every brief. But Petitioner cannot rely on such a heading to show that he


         2
            Heading V is also arguably relevant. It states: “V. THE TRIAL COURT’S FAILURE TO
GRANT A MISTRIAL AFTER ALLOWING THE PROSECUTOR TO INTRODUCE PREJUDICIAL
AND IRRELEVANT EVIDENCE . . . THAT ONLY SHOWED THE APPELLANT WAS A BAD MAN
DEPRIVED APPELLANT WAGNER OF A FAIR TRIAL.” However, there are two problems with this
heading as it relates to exhaustion of this specific prosecutorial misconduct claim. First, the heading
clearly suggests that the claim to which it refers is that the trial judge’s errors entitle Wagner to post-
conviction relief. Although the alleged misconduct stems from the prosecutor’s unchecked behavior, the
basis of the claim is the judge’s alleged misconduct, not the prosecutor’s misconduct. Thus, this heading
fails to state the proper basis for the claim in question here, namely, that it is a prosecutorial misconduct
claim. Furthermore, the heading is too vague to count as fairly presenting the factual basis for the claim.
The prosecutor’s introduction of “prejudicial and irrelevant evidence” could mean anything, and is not
necessarily limited to or inclusive of the allegation that she introduced evidence of unrelated homicides.
No. 07-2129           Wagner v. Smith                                                         Page 7


fairly presented the factual basis of this specific prosecutorial misconduct claim if the
heading itself makes no mention of the prosecutor’s use of the unrelated and uncharged
murders.

        The language in the body of the brief to which Petitioner cites is no more helpful
to his cause. Petitioner relies on a section of his brief which states that “the Prosecutor’s
pervasive conduct throughout the proceedings denied him . . . a fair trial,” and that “[t]he
Prosecutor deliberately interjected irrelevant and prejudicial evidence throughout the
entire trial.” This language suffers from the same defect as the headings on which
Petitioner relies. While the language may barely state a sufficient legal basis for the
claim, it fails entirely to state a factual basis for the claim. General references to
“pervasive misconduct” and “irrelevant and prejudicial evidence” simply do not serve
as a fair presentation of the specific claim that the prosecutor impermissibly brought up
two murders not at issue in the trial.

        Petitioner then cites to a different section of the brief which states that the
prosecutor brought in “bad acts evidence” and “did everything possible to portray the
Appellant as a bad man.” Petitioner also refers to a statement in his state appellate brief
where he accused the prosecutor of inserting “prejudicial evidence of his prior arrests
. . . .” This language, if read in a vacuum, seems more like the specific factual basis
needed to fairly present this claim. However, when read in context of the paragraph
from which this language comes, it is apparent that Petitioner was not in fact referring
to this specific prosecutorial misconduct claim at all. In his brief to the Michigan Court
of Appeals, Petitioner focused his prosecutorial misconduct claim on other alleged
misconduct: namely, that the prosecutor impermissibly elicited evidence of his aliases,
mugshots, and police reports relating to his previous theft convictions in order to make
him look like a “bad man.” All of the aforementioned language Petitioner cites is clearly
related to these thefts.3 At no point in his initial brief to the Michigan Court of Appeals
does Petitioner ever mention the murder evidence used by the prosecutor. Thus, the

        3
          Petitioner also used similar language when discussing the allegation that the prosecutor
improperly conducted an in-court identification involving a different witness. But this claim is again
unrelated to the prosecutorial misconduct claim in question here.
No. 07-2129           Wagner v. Smith                                                 Page 8


language to which Petitioner cites can only refer to a wholly distinct prosecutorial
misconduct claim and does not fairly present the claim in question here.

        Finally, Petitioner relies on the language found in his second brief to the
Michigan Court of Appeals, which was filed after the evidentiary hearing. In this brief,
Petitioner explains in some detail how, during Petitioner’s own testimony, the prosecutor
questioned him about the two unrelated murders and implicated him as the assailant in
each instance. However, because this brief only addressed new evidence acquired from
the evidentiary hearing regarding the effectiveness of Petitioner’s trial counsel, it only
expounds upon Petitioner’s ineffective assistance of counsel claims and does not
readdress the prosecutorial misconduct claims. The brief does mention the pertinent
conduct of the prosecutor, but it does so in the context of ineffective assistance
allegations, not in the context of a prosecutorial misconduct claim. Petitioner argues that
this distinction is irrelevant, and focuses only on the fact that this language was
presented to the Court of Appeals. However, the doctrine of exhaustion requires that the
same claim under the same theory be presented to the state courts before raising it in a
federal habeas petition. See Lyons v. Stovall, 188 F.3d 327, 333 (6th Cir. 1999) (quoting
Pillette v. Foltz, 824 F.2d 494, 497 (6th Cir. 1987); Williams v. Bagley, 380 F.3d 932,
970 (6th Cir. 2004)). The language cited from the Brief After Remand, however, makes
the claim in the context of an ineffective assistance claim, and so does not present the
same claim under the same theory. Thus, this language cannot be used to satisfy the
exhaustion requirement.

        In sum, Petitioner cites to no language in any of his state court briefs that suffices
to present fairly this claim to the state courts. Therefore, Petitioner has failed to exhaust
the claim that the prosecutor impermissibly injected unrelated murder evidence into
Petitioner’s trial.
No. 07-2129         Wagner v. Smith                                                  Page 9


B. Prosecutorial Misconduct–Eliciting False Testimony

        The government also argues that Petitioner has not exhausted a second claim of
prosecutorial misconduct, that the prosecutor knowingly elicited false or perjured
testimony from Edwards. Although this is a closer question, we find that Petitioner has
also failed to exhaust this claim in the state courts. Petitioner points to mention in his
brief to the Michigan Court of Appeals of a “manifest injustice” due to the fact that
“[t]he People used Antonio Edwards’ perjured testimony to convict him.” The brief
even includes specific factual allegations that underlie the perjured testimony claim.
However, Petitioner’s allegation here was not made in the context of a prosecutorial
misconduct claim at all. Rather, it was made as a basis for a judicial misconduct claim,
and was made under the following heading:

        I. The TRIAL COURT CLEARLY ERRED WHEN SHE FAILED TO
        GRANT APPELLANT WAGNER AN EVIDENTIARY HEARING
        AND A NEW TRIAL BASED ON NEWLY DISCOVERED
        EVIDENCE OF A KEY PROSECUTION WITNESS WHO WAS
        INDUCED BY THE PROSECUTION AND THE POLICE TO
        TESTIFY FALSELY AGAINST THE APPELLANT AT TRIAL IN
        VIOLATION OF HIS RIGHT TO DUE PROCESS OF LAW.
(Emphasis added.) Additionally, the legal precedent to which he cites relates to the
standard for reviewing a trial court’s allegedly improper behavior, not the standard of
review for a prosecutorial misconduct claim. Indeed, as is evidenced by the language
of the heading, Petitioner was not even challenging the judge’s failure to rebuke the
prosecutor for her misconduct, but rather was challenging the judge’s decision not to
grant an evidentiary hearing to investigate the allegedly perjured testimony. Petitioner
need not cite to “chapter and verse” of the appropriate constitutional law, Slaughter, 450
F.3d at 236, but the language used by Petitioner in the state court simply failed to present
in the same factual and legal posture the claim he now alleges before this Court. See
Newton, 349 F.3d at 877; see also Pillette, 824 F.2d at 497.

        Petitioner also refers this Court to his supplemental state appellate brief, where
he quite clearly laid out the prosecutorial misconduct claim in question, highlighted all
of the relevant facts, and cited to appropriate Supreme Court precedent regarding the
No. 07-2129        Wagner v. Smith                                                Page 10


prosecutorial duty to correct perjured testimony. As noted previously, however, this
supplemental brief addresses and analyzes Petitioner’s ineffective assistance of counsel
claims rather than his prosecutorial misconduct claims. Thus, it did not present the
prosecutorial misconduct claim to the state court in the same legal and factual terms as
Petitioner did before this Court. With no other language to rely on, Petitioner therefore
did not fairly present this claim to the state courts, which means that it must also be
deemed unexhausted.

C. Ineffective Assistance of Counsel--Failure to Object to Prior Murder Evidence

       The government also argues that Petitioner has not exhausted the claim that his
trial attorney was ineffective for failing to object during Petitioner’s cross-examination
to questions about the uncharged homicides. While Petitioner points to sections of his
state court briefs that might be sufficient to exhaust this claim before the Michigan Court
of Appeals, he did not present the “same claim under the same theory,” Pillette, 824 F.2d
at 497, in his pro se appeal to the Michigan Supreme Court. For a claim to be
reviewable at the federal level, each claim must be fairly presented at every stage of the
state appellate process. See Hafley, 902 F.2d at 483; see also Mohn v. Bock, 208 F.
Supp. 2d 796, 800 (E.D. Mich. 2002); Winegar, 435 F. Supp. at 289.

       In his brief to the Michigan Supreme Court, Petitioner raised a claim of
ineffective assistance of counsel based on his counsel’s failure to object to or exclude
evidence of Petitioner’s aliases and the “evidence of crimes attached to those aliases.”
In a section of that brief presenting a claim of prosecutorial misconduct, Petitioner also
included a recitation of the facts surrounding the prosecutor’s misuse of evidence of
uncharged homicides. Petitioner never, however, presented claim for relief based on
his counsel’s failure to object to the evidence of uncharged homicides, and so the
Michigan Supreme Court never had the opportunity to address the claim together with
its supporting facts. As we cannot say that he has fairly presented this claim to the state
courts, we find that Petitioner failed to exhaust this claim for purposes of habeas review.
No. 07-2129            Wagner v. Smith                                                          Page 11


                                                   II.

         Despite Petitioner’s failure to present these claims to the state courts, the
exhaustion doctrine would pose no bar to our review if there were no longer any state
avenue available with which to pursue these unpresented claims and seek adequate
relief. See 28 U.S.C. § 2254(b)(1)(B). In this case, however, there appears to be a state
procedure that Petitioner can still pursue to obtain relief. Specifically, Petitioner is
entitled to return to the county circuit court and file a post-conviction, post-direct-appeal
motion for relief from his judgment of conviction. M.C.R. 6.502. Since Petitioner has
not yet filed such a motion, and since there is no statutory time limit for such a filing, he
could still do so now. Under the pertinent Michigan Court Rules, the county court may
not entertain such a motion if it finds that the unexhausted claims could have been raised
on direct appeal, unless Petitioner can show “good cause” for not raising them and actual
prejudice. M.C.R. 6.508. But there is no reason to believe that Petitioner would be
unable to make such a showing,4 and, in any event, such a determination is for the state
court to make.

                                                  III.

         One question remains: what is to be done with Wagner’s federal petition if it
contains unexhausted claims? This we leave for the district court, in conjunction with
the parties, to resolve. See Harris, 553 F.3d at 1031. In Harris, this Court laid out the
options a district court may pursue when dealing with a petition that contains
unexhausted claims:

         When faced with this predicament in the past, we have . . . remanded the
         case to the district court so that it could do one of four things: (1) dismiss
         the mixed petition in its entirety, Rhines [v. Weber, 544 U.S. 269, 274
         (2005)]; (2) stay the petition and hold it in abeyance while the petitioner
         returns to state court to raise his unexhausted claims, id. at 275 . . .;
         (3) permit the petitioner to dismiss the unexhausted claims and proceed
         with the exhausted claims, id. at 278 . . .; or (4) ignore the exhaustion


         4
         At the very least, Petitioner seems to have a compelling “good cause” argument that his appellate
counsel was ineffective for failing to raise these claims on appeal to the state court of appeals.
No. 07-2129              Wagner v. Smith                                                              Page 12


         requirement altogether and deny the petition on the merits if none of the
         petitioner’s claims has any merit, 28 U.S.C. § 2254(b)(2).
Id. at 1031-32 (citing Rockwell v. Yukins, 217 F.3d 421, 425 (6th Cir. 2000)). In Rhines,
the Supreme Court noted that the “stay and abeyance” method should only be available
in instances where the petitioner can: 1) show good cause for failing to present the
claims before the state court in the first instance, and 2) show that his unexhausted
claims are not “plainly meritless.” Rhines, 544 U.S. at 277. Because we must dismiss
the petition for failure to exhaust, we do not reach the merits of Petitioner’s claims.
However, we note that Petitioner’s claims, particularly the unexhausted claims, are not
“plainly meritless.” See id. Therefore, assuming Petitioner can show good cause for
failing to present these claims to the state court in the first instance,5 we see no reason
why the district court should not grant a “stay and abeyance” while Petitioner exhausts
in state court, should Petitioner opt against dismissing his unexhausted claims.6

CONCLUSION

         For the foregoing reasons, we VACATE the judgment of the district court and
REMAND for further proceedings consistent with this opinion.




         5
             See supra note 4.
         6
           In its supplemental letter brief to this Court, Petitioner alleges that it would be futile to send the
case back to the state courts for exhaustion because they already rejected similar claims. We believe,
however, that such a statement underestimates the distinctions between the claims as they were submitted
to this Court and as they were originally put to the state courts. We do not doubt, furthermore, that the
state courts will honestly and thoroughly review the merits of the claims Petitioner now brings. Petitioner
will have the opportunity to return to federal court for a review of the merits of these claims should the
state courts be inclined not to provide the relief he seeks.